Title: Council of War, 17 June 1778
From: Council of War
To: Washington, George


                    
                        [Valley Forge, 17 June 1778]
                    
                    At a Council of War held at Head Quarters Valley Forge the 17th day of June 1778
                    
                    
                        Present
                        
                            His Excellency The Commander in Chief
                        
                        
                            Major Generals
                            Brigadier Generals
                        
                        
                                Lee
                                Smallwood
                        
                        
                                Greene
                                Knox
                        
                        
                                Arnold
                                Poor
                        
                        
                                Sterling
                                Patterson
                        
                        
                                Fayette
                                Wayne
                        
                        
                                Steuben
                                Woodford
                        
                        
                            
                                Mughlenberg
                        
                        
                            
                                Huntington
                        
                        
                            
                                Portail
                        
                    
                    The Commander in Chief informs the council, that from a variety of concurring intelligence, there is the strongest reason to believe the enemy design speedily to evacuate Philadelphia; having actually put all their heavy baggage, cannon and stores on board their transports, which have fallen down the river, and having sent across to the Jersey shore the principal part of their waggons, containing their light baggage and a considerable part of their force, including, according to several recent accounts, almost the whole of their cavalry; their grenadiers and light infantry, a brigade of British and some regiments of New-levies being the only troops now remaining in the city—That from every appearance the most natural inference is, they are destined for New York, either by marching through the Jerseys towards Amboy, or down the river to some convenient place of embarkation, and thence round by water; but as it is far from impossible, they may only mean to draw us out of this strong position, throw us off our guard and attack us to advantage or may intend some southern expedition, these objects ought duly to be attended to—That their force amounts to about 10.000 rank and file, fit for duty.
                    He further states to them, that the strength of the army at this post, including those on command, who might be drawn together in time of action, and such of the sick present as might be capable of acting on an emergency is 12500 [rank] & file. That of these near 11000 would be able to march off the ground, in a condition for service. That there are now in camp about 2300—who, from sickness and want of necessaries, would be unable to march with the army for the purpose of operating; but would most of them be able to travel moderately to some place of greater security, into the country, in case of a removal of the army—That besides these, there are in the rear of this camp within the distance of eight or ten miles twelve hundred who would be incapable of removing themselves in case of necessity; but must be carried away in waggons, if it should become requisite—That there are no very considerable magazines, either in camp, or in its vicinity; but there are some  valuable stores, in the Quarter Master General’s department, at Reading; and two large depositaries of military stores at Lebanon and Carlisle—That there are parcels of flour and other provisions, dispersed in different parts of this state; but no material quantity at any one place.
                    His Excellency also informs the Council, that there is a brigade of Continental troops in the Jerseys consisting of about 800 fit for duty and that all the Militia of that state, have been notified of the probability of the enemy’s marching through it, and warned to collect, on signals for the purpose, to give them all the annoyance and disturbance in their power, in concert with the Continental troops.
                    He observes to them also, that on a junction of the enemy’s force in and near Philadelphia, and that which they already have at New York and its dependencies, their number will amount to between 14 & 15000—That, on our part, when this army shall be united to the one on the North River, we shall have near 14000 Continental troops, fit for service.
                    Having stated these facts, for the information of the council, The commander in Chief requests, after a personal discussion of the subject, that each member will favour him with his opinion, in writing, on the conduct, which it will be adviseable for this army to observe on the present occasion, and under present appearances, in determining which, though he would not wish to confine the attention of the Council solely to these objects—He recommends the following questions to their mature consideration.
                    Whether any entreprise ought to be undertaken against the enemy in Philadelphia, in their present circumstances?
                    Whether this army should remain in the position it now holds, ’till the final evacuation of the city or move immediately towards the Delaware?
                    Whether any detachment of it shall be sent to reinforce the Brigade in the Jerseys, or advanced towards the enemy to act as occasion shall require and endeavour to take advantage of their retreat?
                    If the army remain on its present ground ’till the enemy quit the city, and if they march, through the Jerseys towards Amboy, will it be practicable, from the obstructions they may probably receive, from the troops already there, in conjunction with the Militia, to arrive, in time, with this army, to give them any material interruption? Will it be prudent to attempt it, or not rather more eligible to proceed to North River, in the most direct and convenient manner, to secure the important communication between the Eastern and Southern states?
                    In case such measures should be adopted, as will enable this army to overtake the enemy in their march, will it be prudent, with the aid, which may reasonably be expected from the Jersey Militia, to make an attack upon them, and ought it to be a partial or a general one?
                    
                    In case of an immediate removal of this army, what precautions will be proper for the security of the sick belonging to it, and of the stores in this state?
                